                Case 4:19-cv-04094-HSG Document 71 Filed 10/08/20 Page 1 of 3




 1 DAVID L. ANDERSON (CABN 149604)
   United States Attorney
 2 SARA WINSLOW (DCBN 457643)
   Chief, Civil Division
 3 SAVITH IYENGAR (CABN 268342)
   Assistant United States Attorney
 4
          450 Golden Gate Avenue, Box 36055
 5        San Francisco, California 94102-3495
          Telephone: (415) 436-7200
 6        Fax: (415) 436-6748
          savith.iyengar@usdoj.gov
 7
   Attorneys for Plaintiff UNITED STATES
 8 DEPARTMENT OF STATE

 9                                     UNITED STATES DISTRICT COURT

10                                  NORTHERN DISTRICT OF CALIFORNIA

11                                             OAKLAND DIVISION

12   UNITED STATES DEPARTMENT OF                       ) CASE NO. 19-cv-04094-HSG
     STATE,                                            )
13                                                     ) STIPULATION AND ORDER CONTINUING
              Plaintiff,                               ) CERTAIN PRETRIAL FILING DATES
14                                                     )
        v.                                             )
15                                                     )
     BRUCE OWEN and ALEXANDRA OWEN,                    )
16                                                     )
              Defendants.                              )
17                                                     )

18            Pursuant to Civil Local Rule 7-12, plaintiff United States Department of State (“Plaintiff’) and
19 defendants Bruce and Alexandra Owen (“Defendants”), by and through their undersigned counsel,

20 hereby STIPULATE and respectfully REQUEST as follows:

21            On October 6, 2020, the Court vacated the October 27, 2020 pretrial conference and November
22 9, 2020 trial dates in this action. ECF No. 66 (“Order”). The Court ordered that “all other filing

23 deadlines, including motions in limine and pretrial filings, remain in effect and based on the October 27

24 pretrial and November 9 trial dates.” Id. The Court also ordered the parties to “be prepared to try this

25 case promptly once circumstances related to the COVID-19 pandemic permit, and the Court will set a

26 trial in 2020 if at all possible.” Id.

27            Pursuant to the Order, the parties’ deadline to file motions in limine remained October 6, 2020,
28           and Plaintiff filed Daubert challenges to exclude Defendants’ expert witnesses. ECF Nos. 67, 68.

     STIPULATION AND ORDER CONTINUING CERTAIN PRETRIAL FILING DATES
     19-CV-04094 HSG                        1
              Case 4:19-cv-04094-HSG Document 71 Filed 10/08/20 Page 2 of 3




 1 Defendants will file any opposition by October 13, 2020. Based on the now-vacated October 27, 2020

 2 pretrial conference date, the parties’ remaining pretrial filings will also be due on October 13, 2020.

 3          The parties respectfully submit that it would serve the interests of judicial economy and help

 4 conserve the parties’ resources if the Court continued these remaining pretrial filings (except

 5 Defendants’ opposition to Plaintiff’s Daubert challenges) by one week, from October 13, 2020 to

 6 October 20, 2020, which will be after the Court hears the parties’ cross-motions for summary judgment

 7 on October 15, 2020. See ECF No. 58. The parties respectfully submit that this continuance will allow

 8 them to benefit from any guidance provided by the Court during the summary judgment hearing

 9 regarding what issues are left in the case, if any, as well as provide additional time for the parties to

10 complete all pretrial tasks and joint submissions to ensure there will be an effective and efficient

11 presentation of issues at trial. The parties respectfully submit that a one-week continuance of pretrial

12 filing dates will aid their preparation to try this case promptly as soon as circumstances related to the

13 COVID-19 pandemic permit.

14          SO STIPULATED.

15

16                                                 Respectfully submitted,

17
                                                   DAVID L. ANDERSON
18                                                 United States Attorney

19 Dated: October 7, 2020                  By:     /s/ Savith Iyengar
                                                   SAVITH IYENGAR
20                                                 Assistant United States Attorney
                                                   Attorneys for Plaintiff
21
                                           By:     **/s/ Daniel Berko
22                                                 DANIEL BERKO
                                                   Attorney for Defendants
23
                                                   ** Pursuant to Civ. L.R. 5-1(i)(3), the filer of the document
24                                                    has obtained approval from this signatory.

25

26

27 ///

28 ///

     STIPULATION AND ORDER CONTINUING CERTAIN PRETRIAL FILING DATES
     19-CV-04094 HSG                         2
             Case 4:19-cv-04094-HSG Document 71 Filed 10/08/20 Page 3 of 3




 1                                                   ORDER
 2         IT IS HEREBY ORDERED that Defendants will file any opposition to Plaintiff’s motions to

 3 exclude Defendants’ expert witnesses, ECF Nos. 67, 68, by October 13, 2020. The deadline for the

 4 parties’ remaining pretrial filings is continued from October 13, 2020 to October 20, 2020.
           SO ORDERED.                                            ISTRIC
                                                              ES D
 5
                                                             T          TC
 6                                                         TA




                                                                                                 O
                                                       S




                                                                                                  U
                                                     ED
 7




                                                                                                   RT
                                                 UNIT
                                                                                    D
 8 Dated: 10/8/2020                                                  DENIE
                                                HON. HAYWOOD S. GILLIAM JR.




                                                                                                        R NIA
 9                                              United States District Judge
                                                                                                m Jr.
10                                                NO                          ood   S. Gillia
                                                                   g e H ay w




                                                                                                        FO
                                                   RT      Jud




                                                                                                   LI
11
                                                          ER
                                                     H




                                                                                                 A
                                                               N                                   C
12                                                                               F
                                                                   D IS T IC T O
                                                                         R
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     STIPULATION AND ORDER CONTINUING CERTAIN PRETRIAL FILING DATES
     19-CV-04094 HSG                         3
